--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIRTEENTH AMENDMENT TO EMPLOYMENT AGREEMENT






This Thirteenth Amendment to Employment Agreement is made and entered into as of
November 18, 2011 by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and William Naylon ("Executive").




Recitals


A)  
On January 16, 2002 an Employment Agreement ("Agreement") was made and entered
into by and between Employer and Executive.



B)  
Said Employment Agreement has been amended on twelve prior occasions;



C)  
Employer and Executive now desire to further amend the Agreement, as set forth
hereinbelow:





Agreement


1.  
Section 2.1 of the Agreement which provides:



 
2.1
Salary.  For Executive's services hereunder, Employer shall pay as base salary
to Executive the amount of $297,138 during each year of the Employment
Term.  Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 
is hereby amended, effective January 1, 2012, to provide as follows:


2.1  
Salary.  For Executive's services hereunder, Employer shall pay as base salary
to Executive the amount of $400,000 during each year of the Employment
Term.  Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.


 
2.  
Section 3.1 of the Agreement which provides:



 
3.1
Term. The term of Executive’s employment hereunder shall commence on January 16,
2002 and shall continue until January 31, 2012 unless sooner terminated or
extended as hereinafter provided.



is hereby amended, effective January 1, 2012, to provide as follows:


3.1  
Term.  The term of Executive’s employment hereunder shall commence on January
16, 2002 and shall continue until January 31, 2013 unless sooner terminated or
extended as hereinafter provided.



3.  
All other terms of the Agreement, as amended, shall remain unaltered and fully
effective.


 
Executed in San Diego, California, as of the date first written above.








EXECUTIVE                                                                                                EMPLOYER
PRICESMART, INC.


William
Naylon                                                                           By:           


______________________                                                          Name:        Jose
Luis Laparte 


Its:           CEO and President                                           